 1

 2
                                                                            FILED
                                                                   CLERK,R.S. DISTRICT COLA7




                                                                   5/13/19
                                                                CE1'7iG~I. DISTRICT OF CaLiFORNI-4
                                                                  BY:        loo       DEPCT1'




                              UNITED STATES DISTRICT COURT
 8                           CENTRAL DISTRICT OF CALIFORN[A

 9 UNITED STATES OF AMERICA, )                       Case No.: 5:19MJ00275

10 ~                              Plaintiff, )       ORDER OF DETENTION
                        v.                   )      PENDING FURTHER
Il                                                   REVOCATION PROCEEDINGS
                                                    (FED.R. CRIM. P.32.1(a)(6); 18
12 JOSE JAVIER LOPEZ, Jr.                   )        U.S.C. § 3143(a)(1))
                                 Defendant. )
13

14
             The defendant having been arrested in this District pursuant to a warrant
15
       issued by the United States District Court for the SOUTHERN
16
       District of CALIFORNIA                                for alleged violations) of
17
       the terms and conditions of probation or supervised release; and
18
             Having conducted a detention hearing pursuant to Federal Rule of Criminal
19
       Procedure 32.1 (a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
20
       A•(Xl     The defendant has not met his/her burden of establishine by clear and
21
                 convincing evidence that he/she is not likely to flee if released under
22
                 18 U.S.C. § 3142(b) or (c). This finding is based on the following:
23
               (x)information in the Pretrial Services Report and Recommendation
24
               (x)information in the violation petition and reports)
25
               (x)the defendant's nonobjection to detention at this time
26
             ( )other:
27

28             and/or
      ~C)      The defendant has not met his/her burden of establishing by clear and

 2            convincing evidence that he/she is not likely to pose a danger to the safety

 3           of any other person or the community if released under 18 U.S.C. §

 4          3142(b) or (c). This finding is based on the following:

 5      (X)information in the Pretrial Services Report and Recommendation

 6      (X)information in the violation petition and reports)

 7      (x) the defendant's nonobjection to detention at this time

 8           O other:

 9

l0 iT THEREFORE IS ORDERED that the defendant be detained pending the further

1 1 revocation proceedings.

12                                                                      ~.,~

13     TED: May 13, 2019
                                                         KENLY KI A KATO
14                                                 UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
